 1   Michael E. Schwimer, Esq. (SBN 255567)
     Mitch Rosensweig, Esq. (SBN 320480)
 2   SCHWIMER WEINSTEIN LLP                                                      JS-6
     2665 Main Street, Suite 200
 3   Santa Monica, CA 90405
     Telephone: (310) 957-2700
 4   Facsimile: (310) 957-2701
 5   Attorneys for Plaintiff,
     TAYLOR KOEBELE
 6
                              UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8

 9   TAYLOR KOEBELE, an individual;                  Case No. 2:21-cv-03156 JFW(AGRx)
10                Plaintiff
     vs.                                             ORDER OF DISMISSAL
11
     UNITED SERVICES AUTOMOBILE                      [Rule 41 of the Federal Rules of Civil]
12   ASSOCIATION, a corporation; USAA
     CASUALTY INSURANCE COMPANY,
13   a corporation,                                  Courtroom: 7A
                                                     Judge: Hon. John F. Walter
14                Defendants.
15

16
                                  ORDER OF DISMISSAL
17
           Pursuant to the stipulation of the parties under FRCP 41, IT IS HEREBY
18
     ORDERED THAT this action is dismissed with prejudice, as to all claims, cause of
19
     actions, and parties, with each party bearing that party’s own fees and costs.
20

21
     DATE: June 21, 2021                           _______________________
22
                                                   Hon. John F. Walter
23

24

25

26

27

28
                                            1
      ______________________________ _________ ____________________________________
                               STIPULATION OF DISMISSAL
